Citation Nr: 1106197	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-11 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO denied 
the Veteran's claim for service connection for tinnitus and 
concluded that new and material evidence had been submitted to 
reopen the claim for service connection for bilateral hearing 
loss; however, the claim for service connection for bilateral 
hearing loss remained denied.

Despite the determination reached by the RO with respect to the 
claim for service connection for a bilateral hearing loss, the 
Board must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In November 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for bilateral 
hearing loss on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously 
denied in an unappealed May 1976 rating decision, of which the 
Veteran was notified that same month.

2.  Some of the evidence added to the record since the May 1976 
determination relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  The evidence is in equipoise as to whether the Veteran's 
current tinnitus arose during service or is related to active 
service. 


CONCLUSIONS OF LAW

1.  The May 1976 rating decision, which denied service connection 
for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the May 1976 determination is new 
and material, and the appellant's claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2010).

3.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the favorable determination granting service 
connection for tinnitus and reopening the claim for service 
connection for hearing loss, and the need to remand the hearing 
loss claim for additional information with regard to the merits 
of the claim, no further discussion of VCAA compliance is needed.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.	New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim." Therefore, 
once an RO decision becomes final under section 7105(c), absent 
the submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); Barnett, supra.
 
A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for hearing loss in May 1976 on the basis that there 
was no evidence on record to support the claim.  The Veteran was 
notified of such determination the same month, but he did not 
appeal that decision and it became final.  See 38 C.F.R. §§ 
20.302, 20.1103 (2010).

The evidence of record at the time of the May 1976 determination 
consisted of the Veteran's DD Form 214, the report of a VA 
examination, and statements from the Veteran.  

The Veteran contended that he had hearing loss in both ears.  His 
DD Form 214 revealed that his military specialty title was Field 
Artillery Crewman.  A January 1976 VA audiological examination 
revealed hearing to be within normal limits at the frequencies of 
500 to 4000 Hertz.  

The evidence received since the May 1976 decision consists of 
service personnel records, the reports of VA examinations, VA 
treatment records, written statements from the Veteran, and 
testimony provided by the Veteran during a hearing before the 
undersigned Veteran Law Judge.

VA treatment records show that in September 2000, the Veteran was 
noted to have a hearing deficit.  A June 2008 entry indicates 
that the Veteran's hearing was grossly impaired bilaterally, and 
noted that he had hearings aids, but did not wear them.  During a 
July 2008 VA examination, the Veteran reported having gradual 
hearing loss since the mid 1970s.  He said that he was in 
artillery in Vietnam for 13 months without the benefit of ear 
protection.  He denied occupation noise exposure, but said that 
he had hunted occasionally in the past without ear protection.  
The Veteran was diagnosed with bilateral mild to severe 
sensorineural hearing loss, however the examiner opined that such 
was less likely as not caused by or a result of military noise 
exposure.  

During a November 2010 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that he worked with many 
different types of artillery during his 6 months of training and 
1 year spent in Vietnam.  He said that he did complain about 
hearing loss while in the service and that he has had hearing 
problems ever since that time.  The Veteran also stated that he 
has received treatment for his hearing loss from the VA since the 
1970s. 

Upon review of the evidence, the Board finds that some of the 
evidence submitted subsequent to the May 1976 decision relates to 
a previously unestablished fact, that is, the existence of 
hearing loss disability pursuant to 38 C.F.R. § 3.385 and the 
possible existence of a nexus between the Veteran's current 
hearing loss and active service.  Further, the additional 
evidence furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for bilateral hearing 
loss.  Thus, the Board finds that new and material evidence has 
been received and the claim for service connection for bilateral 
hearing loss is reopened. 

II.	Entitlement to service connection for tinnitus

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Board notes that the Veteran's service treatment records are 
not on file.  The United States Court of Appeals for Veteran's 
Claims (Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran contends that his tinnitus is the result of noise 
exposure as a Field Artillery Crewman during active service.  He 
has reported that he did not have tinnitus in his ears prior to 
service.  He asserts that he began having tinnitus during service 
as a result of noise exposure from artillery fire and has had 
tinnitus ever since that time.  

The Veteran's DD Form 214 reveals that his military specialty 
title was Field Artillery Crewman and he had service in the 
Republic of Vietnam from November 6, 1969 to October 13, 1970.

During a January 1976 VA audiological examination, the Veteran 
reported having some impairment in either ear at times with 
regards to hearing.  He endorsed having some occasional throbbing 
but denied having any ringing in either ear.  After an 
audiological examination, the diagnosis was of mild bilateral 
hearing loss.  The Board notes that the audiogram from such 
examination showed hearing loss at 6000 Hertz, bilaterally.

The Veteran was provided another VA audiological examination in 
July 2008, during which the clams file was reviewed.  The Veteran 
reported that he was in artillery in Vietnam for 13 months 
without the benefit of ear protection.  He denied having any 
occupational noise exposure, but indicated that he had hunted 
occasionally in the past without ear protection.  He endorsed a 
history of bilateral constant tinnitus.  He stated that it was 
present most of the time and he had become accustomed to it so it 
did not significantly affect his daily activities.  After a 
physical examination, the examiner opined that the Veteran's 
current tinnitus is less likely as not (less than 50/50 
probability) caused by or a result of military noise exposure.  
The examiner explained that there were no service treatment 
records; however, a VA audiological examination done 6 years 
after separation showed normal hearing bilaterally, so the 
hearing loss was definitely a post service occurrence.  Without 
evidence of high frequency hearing loss at that time, it is not 
likely that tinnitus is due to military noise exposure.  However, 
the Board observes that, as noted above, the audiogram from the 
January 1976 VA examination did show hearing loss at 6000 Hertz, 
bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(the threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).

Further, the Veteran testified credibly in November 2010 before 
the undersigned Veterans Law Judge that he was exposed to 
artillery fire during 6 months of training and the time he spent 
in Vietnam.  He said that while on missions in Vietnam, they did 
not think about using hearing protection because they were 
focused on the conflict.  He stated that he experienced tinnitus 
after firing artillery during service.  He also said that he had 
it when he was discharged from service, and that it has continued 
until the present.  He also denied having post-service 
occupational noise exposure as a surveyor.  He testified that 
currently, his tinnitus is constant and sounds like a ringing in 
his ear.

Thus, resolving all doubt in the Veteran's favor, the Board finds 
that the record is in equipoise as to whether the Veteran's 
current tinnitus arose during service or is related to active 
service.  Accordingly, service connection for tinnitus is 
established.


ORDER

New and material evidence having been submitted, the claim for 
service connection for bilateral hearing loss is reopened, and to 
this extent only the appeal is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for bilateral hearing loss on the merits.

The record contains a printout of a Social Security 
Administration (SSA) inquiry which reflects that the Veteran 
receives monthly SSA benefits.  The Veteran's disability onset 
date was reported to be June 2003, although the initial payment 
was listed as being in June 2010.  It is unclear whether he is 
receiving benefits based on disability or age, as he turned age 
62 in May 2010.  Moreover, the Veteran has multiple physical 
disabilities, and it is unclear whether his entitlement to SSA 
benefits, if based on disability, are due to his hearing loss.  
Thus, the Veteran should be asked to indicate whether he receives 
SSA disability benefits due to his hearing loss.  If so, a 
request should be made to the SSA for any decisions and any 
medical evidence relied upon in awarding benefits to the Veteran.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA 
decision pertains to a completely unrelated medical condition and 
the veteran makes no specific allegations that would give rise to 
a reasonable belief that the medical records may nonetheless 
pertain to the injury for which the veteran seeks benefits, 
relevance is not established.")

Additionally, the Veteran has reported receiving VA treatment 
since the 1970s, but the earliest VA outpatient treatment records 
contained in the claims file are dated in August 2000.  On his 
original October 1975 claim, the Veteran reported having been 
examined at the VA Medical Center in Gainesville, Florida in 
October 1975.  Likewise, during the January 1976 VA examination, 
the Veteran reported having had a previous examination of his 
ears at the same facility.  During the November 2010 hearing 
before the undersigned Veteran's Law Judge, the Veteran reported 
that he had received treatment for his ears from VA since the 
1970s, and indicated that he went to the VA Medical Centers in 
Gainesville and Lake City, Florida.  Additionally, the Veteran 
reported that he went to VA shortly after discharge from service 
basically for a second opinion.  Therefore, it appears that the 
Veteran may have also received post-service private treatment for 
his bilateral hearing loss.  

Finally, the claims file should be forwarded to the July 2008 
examiner, if available, to provide additional discussion 
regarding the opinion rendered on the July 2008 VA examination.  
Specifically, the examiner stated that the Veteran had normal 
hearing on the 1976 VA examination to 4000 Hertz.  However, the 
examiner did not address the hearing loss noted at 6000 Hertz on 
the 1976 VA examination nor explain why such finding was or was 
not significant in determining the relationship between noise 
exposure in service and current hearing loss.  In this regard the 
Board notes, "when audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide the names and addresses of all 
medical care providers, VA and private, who 
have treated him for his bilateral hearing 
loss since discharge from active service.  
After securing the necessary authorizations 
for release of this information, the RO/AMC 
should obtain any records identified by the 
Veteran which are not duplicates of those 
already contained in the claims file.  

2.  Request ear and audiology treatment 
records from the VA Medical Centers in 
Gainesville and Lake City, Florida dating 
from 1970 to July 2000.  If any records are 
not available, the Veteran should be notified 
of such.

3.  Ask the Veteran to clarify whether he 
receives Social Security disability benefits 
due to his hearing loss.  If the Veteran 
responds affirmatively, the records pertinent 
to the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
should be requested. 

4.  Following the completion of the 
development above to the extent possible, 
return the claims file to the audiologist who 
examined the Veteran in July 2008, if 
available.  Following review of the claims 
file, the examiner should address the hearing 
loss noted at 6000 Hertz on the 1976 VA 
examination and provide a discussion as to 
why such finding is or is not significant in 
determining the relationship between noise 
exposure in service and current hearing loss.  
The medical principles supporting the 
conclusion should be discussed.  If the July 
2008 examiner is not available, the claims 
file should be forwarded to an examiner with 
similar qualifications.  If a new examination 
is deemed necessary to provide the requested 
opinion, one should be scheduled. 

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


